Citation Nr: 1529278	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain. 

2.  Entitlement to a compensable rating for right ankle strain.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for coronary artery disease, claimed as heart failure.

6.  Entitlement to service connection for renal insufficiency. 

7.   Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that awarded service connection for right knee strain.  The Veteran disagreed with the initial rating assigned.  In an April 2011 decision, the Board granted the Veteran's claim for an initial compensable disability rating for a right knee disability for the period prior to February 17, 2010, and denied his request for rating in excess of 10 percent for the period from February 17, 2010.  The RO implemented the Board's decision granting a compensable rating from April 13, 2007, the date of the Veteran's service connection claim.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a Joint Motion to Vacate and Remand (Joint Motion) of the parties, vacated the Board's April 2011 decision, and remanded the case to the Board for action consistent with the Joint Motion.  This issue was again before the Board in February 2012 when it was remanded for additional development.

This case is also before the Board on appeal from a June 2013 rating decision by the St. Petersburg RO that denied the remaining six issues on appeal, as noted on the title page of this decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Historically, in the Joint Motion endorsed by the Court, the parties agreed that it was unclear why the Board noted in its April 2011 decision that the Veteran had withdrawn his request for a hearing.  In the February 2012 Board remand, the AOJ was directed to inquire as to whether the Veteran wished to have a hearing before a member of the Board.  The AOJ was to explain the available options for such a hearing, specifically addressing whether telephone interviews and/or videoconference hearings at locations other than the St. Petersburg, Florida RO are available. 

Thereafter, the Veteran requested to be provided a Board videoconference hearing at the Jacksonville VA Outpatient Clinic (VAOPC), located near his home.  He stated that his dialysis schedule prevented him from traveling to the RO in St. Petersburg for his hearing.  See statements from the Veteran received in March 2012 and April 2013.  The RO did not respond to this request in any way.  Instead, the RO scheduled a Travel Board hearing at the St. Petersburg RO for August 2014.  In August 2014, prior to the hearing, the Veteran canceled his hearing, again stating that he was unable to travel to St. Petersburg because of his dialysis schedule, and again requesting a hearing at the Jacksonville OPC.  In November 2014, the RO sent the Veteran a letter informing him that another Travel Board hearing had been scheduled for January 2015 at the St. Petersburg RO.  The record before the Board is silent as to whether this hearing was canceled or held.

Regarding the remaining six issues on appeal, on his December 2014 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran indicated that he wished to testify at a videoconference hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.703 (2014).  This hearing has not yet been scheduled. 

Governing regulation provides that a hearing on appeal before the Board may be held in Washington DC or at a VA facility having adequate physical resources and personnel for the support of such hearings.  38 C.F.R. § 20.705 (2014).  This case will therefore be remanded to the St. Petersburg RO so that it may respond to the Veteran's request, informing him as to whether the Jacksonville VA OPC has adequate physical resources and personnel to support his videoconference hearing request, or whether it might have such resources in the near future.  If working with the Jacksonville VA OPC to hold his hearing is not feasible, the Veteran should be so informed and provided the opportunity to have a videoconference hearing at the RO, or the closest VA facility with hearing capabilities, if he desires.  

Accordingly, the case is REMANDED for the following action:

1.  Respond to the Veteran's request for a videoconference hearing before a member of the Board, informing him as to whether the Jacksonville VA Outpatient Clinic has adequate physical resources and personnel to support his videoconference hearing request, or whether it might have such resources in the near future.  If working with the Jacksonville VA Outpatient Clinic is not feasible, the Veteran should be so informed and provided the opportunity to have a hearing at the RO, or other VA facility close to his home, if he desires.   

Notify the Veteran and his attorney of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014), and give the Veteran and his attorney opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




